*556OPINION

Per Curiam:

The ruling of the district court in Case No. 6957 in which the appellant asserted a violation of his constitutional rights by reason of a pre-arrest delay, is affirmed on the authority of United States v. Marion, 404 U.S. 307 (1971), and DuFrane v. Sheriff, 88 Nev. 52, 495 P.2d 611 (1972).
The ruling below in Case No. 6943 in which the appellant asserted a violation of his constitutional rights by reason of a delay between arrest and arraignment is affirmed on the authority of Barker v. Wingo, 407 U.S. 514 (1972), and Tellis v. Sheriff, 85 Nev. 557, 459 P.2d 364 (1969).
Affirmed.